Citation Nr: 1432218	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for gastroesophageal reflux disease secondary to service-connected duodenal spasms as a residual of duodenal ulcer.

2.  Entitlement to service connection for a disorder causing diarrhea.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for depression, including as secondary to service-connected duodenal spasms as residual of duodenal ulcer.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to an effective date prior to December 18, 2002 for a 20 percent rating for duodenal spasms as a residual of duodenal ulcer. 



REPRESENTATION

James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 Department of Veterans Affairs (VA) Regional Office (RO) rating decision.  

The issue of entitlement to an increased rating higher than 20 percent for duodenal spasms as a residual of duodenal ulcer from December 18, 2002 had been on appeal and the Board remanded it to the RO in January 2009.  However, in July 2009, the Veteran withdrew his appeal of that issue and so it is no longer on appeal. 

The Board notes that the Veteran was represented by a private attorney until that representative withdrew representation in October 2010.  

The issues of entitlement to service connection for a disorder causing diarrhea, for PTSD, for depression as secondary to service-connected duodenal spasms as residual of duodenal ulcer, and for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The RO denied service connection for gastroesophageal reflux disease in July 2006.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the decision.

2.  Since the final July 2006 decision denying service connection for gastroesophageal reflux disease, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  A September 1971 rating decision granted service connection and assigned a noncompensable disability evaluation for duodenal spasm residual of duodenal ulcer, effective from May 28, 1971.  

4.  The Veteran was notified of the September 1971 rating decision, and of his appellate rights, by a letter dated in October 1971.

5.  The Veteran did not file a notice of disagreement with that rating decision.

6.  The Veteran's next claim for an increased rating for duodenal spasm residual of duodenal ulcer was received on September 24, 1999.  The January 2009 decision on it has not become final except to the extent a disability rating in excess of 20 percent effective from December 18, 2002 has been denied, and except to the extent that the appeal has been limited by the Veteran to entitlement to a 20 percent rating prior to December 18, 2002.  

7.  When reasonable doubt is resolved in the Veteran's favor, the evidence shows that his symptoms approximated a moderate ulcer; with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, from his September 24, 1999 date of claim.


CONCLUSIONS OF LAW

1.  The July 2006 RO decision denying service connection for gastroesophageal reflux disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen the claim for service connection for gastroesophageal reflux disease based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A September 24, 1998 effective date, but not prior to that, is warranted for a 20 percent rating for duodenal spasms as residual of duodenal ulcer.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has initiated an appeal regarding the effective date assigned for the 20 percent rating for duodenal spasms as a result of duodenal ulcer.  The claim for the underlying benefit on appeal was already substantiated and the filing of a notice of disagreement as to the September 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . See 38 C.F.R. § 3.159(b)(3) . No additional discussion of the duty to notify is therefore required for this issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Adequate notice was provided for the claim to reopen service connection for gastroesophageal reflux disease in December 2007 and July 2008 letters.  The July 2008 notice letter provided the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening previously denied claims.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary for the gastroesophageal reflux disease claim, as it has not been reopened.  See 38 C.F.R. § 3.159.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Gastroesophageal reflux disease 

The Veteran appeals for service connection for gastroesophageal reflux disease.  

The RO denied service connection for gastroesophageal reflux disease in July 2006.  The Veteran was notified of the decision and of his appellate rights by a letter dated that month.  He did not appeal, and no correspondence constituting new and material evidence was received from him within one year following the July 2006 notice to him.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that there was no evidence of gastroesophageal reflux disease in service and that the evidence did not show that it was related to his service-connected duodenal spasms as a residual of duodenal ulcer.  

At the time of the July 2006 decision, there were service treatment records showing treatment for gastrointestinal symptomatology, but the Veteran's service discharge examination in May 1971 was normal.  The gastroesophageal reflux disease found on VA examination in May 2006 was reported to have been diagnosed in 1997 and opined to be unrelated to the Veteran's service-connected duodenal spasm and abdominal cramps.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 (2011) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The evidence submitted since the last final decision in July 2006 is not sufficient to reopen the claim.  Gastroesophageal reflux disease is shown in 2003, 2006, 2007, and March 2008 medical records which were not previously considered, but these medical records are cumulative of the previously considered May 2006 VA examination report diagnosing gastroesophageal reflux disease.  A medical pamphlet received in September 2010 is not new and material evidence, as it does not indicate that the Veteran's gastroesophageal reflux disease is likely related to service or caused or aggravated by his service-connected duodenal spasm as residual of duodenal ulcer.  

The evidence still does not show that the Veteran's current gastroesophageal reflux disease was manifest in service, is related to service, or was caused or aggravated by a service-connected disability.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Effective date for 20 percent rating for duodenal spasm residual of duodenal ulcer  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's duodenal spasms as residual of duodenal ulcer are currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7305, which provides for a 60 percent rating for severe duodenal ulcer; with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is warranted for moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent rating is warranted for moderate duodenal ulcer; with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 10 percent rating is warranted for mild duodenal ulcer; with recurring symptoms once or twice yearly.  
 
The United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims, hereinafter the Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies. See Harper v. Brown, 10 Vet. App. 125, 126 (1997). Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126. 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) (2005).  Only if increase in disability is shown to have occurred within the year prior to the filing of the claim for increase will the effective date of the increase be earlier than the date of claim.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the Veteran filed a claim for an increased rating for duodenal spasm, which was then rated noncompensable, on September 24, 1998.  In January 1999, the RO increased the rating for the disability to 10 percent, and it advised the Veteran of that decision in February 1999.  The Veteran disagreed with that decision in February 1999 and the RO issued a statement of the case on it in May 1999.  

In December 1999, the Veteran indicated that he would like reconsideration of the February 1999 decision and he submitted new and material evidence consisting of a VA medical record showing that he was prescribed antacid liquid in October 1998.  The RO took no further action with respect to that claim, and it indicated in September 2008 that it did not consider the issue further at the time because the Veteran did not return the appropriate VA Form 9 in a timely manner.  However, under 38 C.F.R. § 3.156(b) (2013), that new and material evidence is to be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The result is that the January 1999 rating decision is not final and the September 24, 1998 claim remains open.  

The Veteran has limited his appeal to the matter of whether a 20 percent rating is warranted prior to December 18, 2002.  The Board finds that when reasonable doubt is resolved in his favor, his disability nearly approximated the 20 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7305, under which it is rated, from his September 24, 1998 date of claim.  His private gastroenterologist indicated in March 2002 that he continued to have intermittent abdominal pain with an esophagogastroduodenoscopyin 1999 showing non-erosive gastritis and non-erosive esophagitis, and that he had been given many medications including Tegament, Pepcid, Aciphex, and most recently Prevacid with slight response.  He described his pain as bloating mainly after meals and sometimes associated with nausea.  The assessment was chronic abdominal pain, most likely due to non-ulcer dyspepsia, which could sometimes be severe and occasionally could lead to a feeling of disabling symptoms.  Gastroparesis-like symptoms were also present.  

An effective date prior to September 24, 1998 for the 20 percent rating cannot be assigned, however.  Evidence does not show that the increase to the 20 percent level occurred within one year prior to the September 24, 1998 date of claim, and prior to that, the last action on the claim had been the final September 1971 rating decision granting service connection for the disability at issue and assigning it a noncompensable rating.  That decision became final as the Veteran did not appeal it after receiving notice that he could do so.  


ORDER

The application to reopen the claim for service connection for gastroesophageal reflux disease is denied.

A September 24, 1998 effective date, but not prior to that, is warranted for duodenal spasms as residual of duodenal ulcer, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Concerning the claim for service connection for a disorder causing diarrhea, the Veteran was seen for gastrointestinal symptomatology in service, including in April 1971 when he complained of loose stools for 24 hours.  His April 1971 service discharge examination report is silent for reference to a disorder causing diarrhea.  M. Araman, M.D., a gastroenterologist, reported in September 2007 that the Veteran has a history of diarrhea on almost a daily basis.  The evidence is sufficient to trigger VA's duty to examine the Veteran pursuant to 38 C.F.R. § 3.159 on this matter, as there was in in-service disease and there is competent evidence of persistent or recurrent symptoms of disability.  

Regarding the claims for service connection for PTSD and major depression, the Veteran had service in Vietnam from April 1970 to May 1971.  He was with HHD 43rdSig BN from April 1970 to July 26, 1970; was with the 175th SigCo43rdSigBn from July 27, 1970 to March 11, 1971; and was with the 146SigCo from March 12, 1971 to May 1971, as a Power Gen Equip Oper/Mech.  

The Veteran has alleged a number of service stressors.  Among them are his May 2007 reports of witnessing the deaths of 2 friends during a convoy through the An Khe Pass on November 10, 1970; being awakened by extreme artillery and being overrun by Viet Cong sappers on April 6, 1971 at Dakto, Kontum Province, Hill 42, Tancahn, Vietnam; becoming in fear of hostile enemy activity as a consequence of this, prompting him to request a 7 day leave in May 1971, which resulted in his being transported in a C130 that was filled with body bags.  

No action has been taken to verify alleged stressors.  Moreover, there was an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that a claimed in-service stressor occurred if the stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

The Veteran's private psychologist wrote in June 2007 that diagnostic impressions had been "clinical depression and post traumatic stress disorder from his experience in Viet Nam".

A VA examiner in April 2008 did not diagnose PTSD.  The examiner indicated that the Veteran did exhibit some symptoms consistent with PTSD, but did not meet the full criteria.  The examiner did not explain why the Veteran did not meet the full criteria, other than to note that psychometric test scores fell below the suggested cut-off for PTSD and that review of items indicated that the Veteran met criteria B and D, but not C.  

A VA examiner in November 2010 indicated that the Veteran did not meet the criteria for a diagnosis of PTSD but did not explain why.  

A private psychologist indicated in June 2012 that the Veteran does meet the criteria for PTSD, and that his PTSD is due to a May 1970 rocket attack in Pleiku, Vietnam; witnessing his friends killed in a convoy in November 1970; experiencing a major ground attack in April 1971 at ARVN Fire Base near DokTo, Vietnam; being in fear of dying as a consequence of that experience; riding in a C130 cargo plane surrounded by body bags during his subsequent 7 day leave in early May 1971; and coming upon a bus on May 22, 1971 that had been blown up by a landmine just 20 minutes beforehand.  

In light of the above, the Board concludes that under 38 C.F.R. § 3.159, further development of the record is necessary, followed by a VA psychiatric examination with opinions as indicated below.  

Moreover, the Board notes that concerning the issues of service connection for PTSD and for depression to include as secondary to duodenal spasms as residual of duodenal ulcer, evidence concerning this was submitted to the Board in June 2012, after the case was transferred from the RO.  The Board contacted the Veteran in May 2014 to determine whether he would like to waive original RO consideration of this evidence.  In response, in June 2014, the Veteran indicated that he would like to have the case remanded to the RO for review of that evidence.  Accordingly, remand of these issues is required for this purpose.

Regarding the claim for service connection for a sleep disorder, the Veteran indicated in September 2010 that he is not seeking service connection for sleep apnea, but rather, is claiming service connection for a sleep disturbance, apparently due to PTSD.  As this matter is inextricably intertwined with the matter of service connection for PTSD, it is remanded to the RO for further consideration along with the PTSD claim, and appellate adjudication on it is deferred pending resolution of the matter of service connection for PTSD.  Also, it is noted that a May 2012 private medical record relevant to this claim was received on appeal, after the case was sent to the Board, and the Veteran has not waived RO consideration of it.  Accordingly, that evidence must be considered by the RO in the first instance.  That May 2012 medical record suggest that there may be additional relevant evidence on the matter of service connection for sleep disorder, as it indicates that consultation with a sleep specialist was recommended.  Accordingly, any additional medical records of treatment which the Veteran has received, relevant to this claim, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional medical records of treatment which the Veteran has received which are relevant to his claims, including any reports of any consultation with a sleep specialist.  

2.  The RO/AMC should submit pertinent evidence of record to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or any other appropriate location, for verification of the Veteran's claimed service stressors.  If any additional information is needed from the Veteran, it should be requested.  The information submitted to JSRRC must note the Veteran's units in Vietnam as evidenced in the record.  The RO/AMC should request the JSRRC to research and if possible to verify the claimed stressors, or the Veteran's proximity to the events and activities claimed.

3.  Following the receipt of a response from the JSRCC, the RO/AMC should prepare a report detailing the nature of any stressor which it has determined is established by the record.  If no stressor has been verified, the RO should so state in its report.  This report is then to be added to the claims folder.

4.  Thereafter, the Veteran should be afforded a psychiatric examination to determine whether the Veteran has PTSD which is either linked to a confirmed service stressor or due to his in-service fear of hostile enemy action, and also, whether the claimed major depression had its onset in or is related to service; or has been caused or aggravated by any PTSD and/or service-connected duodenal spasms as a residual of duodenal ulcer.  All indicated studies, tests and evaluations deemed necessary should be performed.  

Regarding the claim for PTSD, the RO/AMC should provide the examiner the summary of any established stressors described above, and the examiner should be instructed that these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.  The examiner should also determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied, and carefully explain why they have or have not been.  If the PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and one or more of the in-service stressors found to be established by the RO/AMC, or between it and any in-service fear of hostile military or terrorist activity.  If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to the Veteran's reported in-service fear of hostile military or terrorist activity.  If the Veteran is found to have PTSD due to service stressors, the examiner should also indicate whether the claimed major depression has been caused or aggravated by such PTSD and/or by the service-connected duodenal spasms as a residual of duodenal ulcer.  The examiner should also render an opinion as to whether the Veteran's depression had its onset in or is related to service or was caused or aggravated by his service-connected duodenal spasms as a residual of duodenal ulcer.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If any of the requested opinions cannot be provided without resort to mere speculation, the examiner should so state and explain in detail why any opinion cannot be provided without resort to mere speculation.  

5.  Thereafter, readjudicate the Veteran's pending claims in light of all additional evidence added to the record since the statement of the case which was issued in April 2011, including the evidence submitted by the Veteran to the Board in June 2012.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


